AFFIDAVIT - RETURN OF SERVICE

THE DOWNTOWN SOUP KITCHEN D/B/A DOWNTOWN HOPE FILE STAMP
CENTER Case Number: 3:21-CV-00155-SLG
Plaintiff(s),

VS.
MUNICIPALITY OF ANCHORAGE, ANCHORAGE EQUAL RIGHTS
COMMISSION, ET AL.
Defendant(s).
)

I solemnly swear or affirm that on 7/19/2021, at 2:00 PM, I served the following documents:

SUMMONS IN A CIVIL ACTION, CIVIL COVER SHEET, EXHIBIT 1-4, MOTION AND APPLICATION OF
NON-ELIGIBLE ATTORNEY FOR PERMISSION TO APPEAR AND PARTICIPATE IN THE UNITED
STATED DISTRICT COURT FOR THE DISTRICT OF ALASKA FOR DAVID A. CORTMAN, MOTION
AND APPLICATION OF NON-ELIGIBLE ATTORNEY FOR PERMISSION TO APPEAR AND
PARTICIPATE IN THE UNITED STATED DISTRICT COURT FOR THE DISTRICT OF ALASKA FOR
JEREMIAH J. GALUS, MOTION AND APPLICATION OF NON-ELIGIBLE ATTORNEY FOR PERMISSION
TO APPEAR AND PARTICIPATE IN THE UNITED STATED DISTRICT COURT FOR THE DISTRICT
OF ALASKA FOR KATHERINE L. ANDERSON, MOTION AND APPLICATION OF NON-ELIGIBLE
ATTORNEY FOR PERMISSION TO APPEAR AND PARTICIPATE IN THE UNITED STATED DISTRICT
COURT FOR THE DISTRICT OF ALASKA FOR RYAN J. TUCKER, VERIFIED COMPLAINT,
CORPORATE DISCLOSURE STATEMENT, (PROPOSED) ORDER GRANTING MOTION FOR
PRELIMINARY INJUNCTION, DECLARATION OF J.A., DECLARATION OF M.I. DECLARATION OF
SHERRIE LAURIE, DECLARATION OF T.E., EXHIBIT 1-2, MEMORANDUM IN SUPPORT OF
PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION, MOTION FOR PRELIMINARY INJUNCTION,
NOTICE OF RELATED CASE
upon the therein named ANCHORAGE EQUAL RIGHTS COMMISSION at 632 W. 6TH AVENUE, SUITE
110, ANCHORAGE, ALASKA 99501, by handing and leaving a true and correct copy with NATALIE DAY,
AUTHORIZED TO ACCEPT LEGAL DOCUMENTS ON BEHALF OF ANCHORAGE EQUAL RIGHTS
3

COMMISSION.

 

 

DOUGLAS CALLISON
Civilian Process Server

 
   

SUBSCRIBED AND SWORN to or affirmed before me this July 22, 2021 in Anchorage, Alaska. 7 PZ ~

we

 

Client: ALLIANCE DEFENDING FREEDOM Notary Public in and for the State of Alaska
Client Contact: JESSICA PERSKE My Commission Expires: 5/29/2024
File Number: Wiis

i gg
North Country Process, Inc. SS BK G hy,

FP VG MMSSigg es, Olas
P.O. Box 101126 Se EG
Anchorage, Alaska 99510 = iNOTARy: 2
Office: (907) 274-2023 2+ PUBLIC fe s
Fax Line: (907) 274-2823 gee wh oS

11. OF KIS

TT

NCPI@alaska.net Other Costs: $42.60
Service Fee: $100.00

Return No.: 204831
Total Service Fees: $142.60

Case 3:21-cv-00155-SLG Document17 Filed 07/27/21 Page 1of3
AO 440 (Rev, 12:09) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

District of Alaska

THE DOWNTOWN SOUP KITCHEN d/b/a
___ DOWNTOWN HOPE CENTER,

Plaintiff

 

3:21-cv-00155-SLG

Vv Civil Action No.

MUNICIPALITY OF ANCHORAGE, ANCHORAGE
EQUAL RIGHTS COMMISSION, et al.

Defendant

Nemes Nee Sie Nee Se nee See”

SUMMONS IN A CIVIL ACTION

To: Defendant's name and address) Anchorage Equal Rights Commission
632 W. 6th Ave. Suite 110
Anchorage, AK 99501

A lawsuit has been filed against you.

Within 2} days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employce of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: = Ryan J. Tucker

Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, AZ 85260

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Fl 2,

 

Case 3:21-cv-00155-SLG Document17 Filed 07/27/21 Page 2 of 3
 

PO S40 Phew TEU) Summans ina Civl

 

Civil Action No,

PROOF OF SERVICE
(this section should not be filed with the court unfess required by Fed. R. Civ. P. 4)

This summons for fue of iudtvidnal aud ttle, if ‘auy) KN i ePaesy Ee coun) RS, wlvkes Ce sayy ane LON

was received by me on (date)

f) { personally served the summons on the individual at (place)

on (date) , or

C} | left che suummons at the individual's residence of usual place of abode with (ane)

. dperson of suitable age and discretion who resides there

on (date} , and mailed a copy to the individual’s last known address: or
ct served the summons on (name of individual} Raectee\ we on Dee , Who is
designated by law to accept service of process on behalf of (name of organization)
Bactmerred Gah. fice com Bal cs 08 Ge) “BG. vor
[returned the summons unexecuted because or

O Other (peeify:

My fees are $ for travel and $ for services, for a total of $ 0.00

i declare under penalty of perjury that this information is true.

Date: ~ (2 era cc} Cros

Server's signature

Q) et Kage Nd Cc. Nos as

Printed name ane ie

So (Ser (GU2AQG Pradac®, Ate SECO

Server's address

Additional information regarding attempted service, ete:

Case 3:21-cv-00155-SLG Document17 Filed 07/27/21 Page 3 of 3
